DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings received on 05/16/2019 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 8, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it’s not clear what’s intended by “both ends of each of the primary winding and the secondary winding are at positions not overlapping with the winding region of the other one of the primary winding and the secondary winding in the layer direction” in lines 4-7. For examination purpose, the limitation in question is interpreted as the first and second ends claims 4, 6, 8, 10, and 12.
Regarding claim 6, Applicant should clarify if “both ends” in line 4 refers to any of “both ends” in claim 5. Applicant should make similar clarification in claims 8, 10, and 12. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferencz et al. (U.S. PG. Pub. No. 2004/0032313 A1).
With respect to claim 1, Ferencz et al., hereinafter referred to as “Ferencz,” teaches an electronic component 400 (FIG. 4) comprising: 
a circuit board 102 and 104 with a multilayer structure in which a primary circuit (circuit associated with primary winding traces 410-420) and a secondary circuit (circuit associated with secondary winding traces 450-460) are each formed using a plurality of layers 402-446 of wiring patterns 410-420 and 450-460; 
a magnetic core 120A and 120B attached to the circuit board to magnetically couple the primary circuit and the secondary circuit; 
a primary winding (winding formed by traces 410-420) which is constituted by the wiring pattern formed spirally around the magnetic core in a layer inside the circuit board and constitutes part of the primary circuit; 

an insulating layer 442 interposed between the layer of the primary winding and the layer of the secondary winding inside the circuit board and not having the wiring patterns in regions that overlap with the windings in a layer direction (para. [0042], and [0045]). 
With respect to claim 2, best understood in view of 35 USC 112(b) rejection, Ferencz teaches the electronic component according to claim 1, wherein the primary winding and the secondary winding are formed such that winding regions of the primary winding and the secondary winding overlap with each other in the layer direction inside the circuit board and both ends (ends 412 and 422 for primary winding, and ends 452 and 462 for secondary winding) of each of the primary winding and the secondary winding are at positions not overlapping with the winding region of the other one of the primary winding and the secondary winding in the layer direction (paras. [0045] and 0050]). 
With respect to claim 3, Ferencz teaches the electronic component according to claim 1, wherein the primary winding and the secondary winding are formed as the wiring patterns only in the layers inside the circuit board other than outer surfaces of the circuit board (paras. [0041], [0045], and [0050]). 
With respect to claim 4, best understood in view of 35 USC 112(b) rejection, Ferencz teaches the electronic component according to claim 1, wherein the primary winding and the secondary winding are formed as the wiring patterns only in the layers inside the circuit board other than outer surfaces of the circuit board, with winding regions of the primary winding and the secondary winding overlapping with each other in the layer direction inside the circuit board and with both ends (ends 412 and 422 for primary winding, and ends 452 and 462 for secondary winding) of each of the primary winding and the secondary winding being at positions . 

Claims 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willers et al. (U.S. PG. Pub. No. 2010/0219926 A1).
With respect to claim 5, Willers et al., hereinafter referred to as “Willers,” teaches an electronic component (e.g. Figs. 1-3) comprising: 
a circuit board 21 and 24-25 with a multilayer structure in which a primary circuit (circuit on boards 24 and 25) and a secondary circuit (circuit on board 21) are each formed using a plurality of layers of wiring patterns; 
a magnetic core 26 and 28 attached to the circuit board to magnetically couple the primary circuit and the secondary circuit; 
a primary winding 30-31 which is constituted by the wiring pattern formed spirally around the magnetic core in a layer inside the circuit board and constitutes part of the primary circuit; 
a secondary winding 41 (Fig. 3) which is constituted by the wiring pattern formed spirally around the magnetic core in a layer inside the circuit board and constitutes part of the secondary circuit; 
via holes 32 which are formed inside the circuit board to connect both ends of the primary winding to the wiring patterns of other layers, outside a region that overlaps with the secondary winding in a layer direction; and 
other via holes 42 which are formed inside the circuit board to connect both ends of the secondary winding to the wiring patterns of other layers, outside a region that overlaps with the primary winding in the layer direction (paras. [0044]-[0047]). 
With respect to claim 6, best understood in view of 35 USC 112(b) rejection, Willers teaches the electronic component according to claim 5, wherein the primary winding and the 
With respect to claim 7, Willers teaches the electronic component according to claim 5, wherein the primary winding and the secondary winding are formed as the wiring patterns only in the layers inside the circuit board other than outer surfaces of the circuit board (paras. [0045]-[0046]). 
With respect to claim 8, best understood in view of 35 USC 112(b) rejection, Willers teaches the electronic component according to claim 5, wherein the primary winding and the secondary winding are formed as the wiring patterns only in the layers inside the circuit board other than outer surfaces of the circuit board, with winding regions of the primary winding and the secondary winding overlapping with each other in the layer direction inside the circuit is board and with both ends of each of the primary winding and the secondary winding being at positions not overlapping with the winding region of the other one of the primary winding and the secondary winding in the layer direction (paras. [0045]-[0046]). 
With respect to claim 9, Willers teaches an electronic component (e.g. Figs. 1-3) comprising: 
a circuit board 21 and 24-25 with a multilayer structure in which a primary circuit (circuit on boards 24 and 25) and a secondary circuit (circuit on board 21) are each formed using a plurality of layers of wiring patterns; 
a magnetic core 26 and 28 attached to the circuit board to magnetically couple the primary circuit and the secondary circuit; 
a primary winding 30-31 which is constituted by the wiring pattern formed spirally around the magnetic core in a layer inside the circuit board and constitutes part of the primary circuit; 

an insulating layer (layer between primary and secondary windings) interposed between the layer of the primary winding and the layer of the secondary winding inside the circuit board and not having the wiring patterns in regions that overlap with the windings in a layer direction; 
via holes 32 which are formed inside the circuit board to connect both ends of the primary winding to the wiring patterns of other layers, outside a region that overlaps with the secondary winding in the layer direction; and 
other via holes 42 which are formed inside the circuit board to connect both ends of the secondary winding to the wiring patterns of other layers, outside a region that overlaps with the primary winding in the layer direction (paras. [0044]-[0047]). 
With respect to claim 10, best understood in view of 35 USC 112(b) rejection, Willers teaches the electronic component according to claim 9, wherein the primary winding and the secondary winding are formed such that winding regions of the primary winding and the secondary winding overlap with each other in the layer direction inside the circuit board and both ends of each of the primary winding and the secondary winding are at positions not overlapping with the winding region of the other one of the primary winding and the secondary winding in the layer direction (paras. [0045]-[0046]). 
With respect to claim 11, Willers teaches the electronic component according to claim 9, wherein the primary winding and the secondary winding are formed as the wiring patterns only in the layers inside the circuit board other than outer surfaces of the circuit board (paras. [0045]-[0046]). 
With respect to claim 12, best understood in view of 35 USC 112(b) rejection, Willers teaches the electronic component according to claim 9, wherein the primary winding and the secondary winding are formed as the wiring patterns only in the layers inside the circuit board .

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in prom PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837